TOWNSEND, Circuit Judge.
The merchandise in question consists of soap pencils, so called, on which duty was assessed at the rate of 35 per cent, ad valorem, under the provisions of paragraph 208 of the tariff act of July 24, 1897 (Act July 24, 1897, c. 11, § 1, Schedule D, 30 Stat. 168 [U. S. Comp. St. 1901, p. 1646]), as manufactures in chief value of wood. The importer claims that the articles are properly dutiable at the rate of 20 per cent, ad valorem, as a nonenumerated manufactured article, under the provisions of section 6 of said act (30 Stat. 205 [U. S. Comp. St. 1901, p. 1693]). The Board of General Appraisers sustained the claim of the importer.
It appears from the reports of the local appraiser and of the United States chemist that soap is the component material of chief value in these pencils. Inasmuch as there is no provision in the act of 1897 for manufactures of which soap is the component material of chief value, the articles are properly dutiable as nonenumerated manufactured articles, under section 6 of said act, and the decision of the Board of General Appraisers is therefore affirmed.